DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 19-29 and 41-44, in the reply filed on 8/3/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 35-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. The place of publication refers to the name of the journal, magazine, or other publication in which the informa-tion being submitted was published.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-29 and 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,914,548; claims 1-10 of U.S. Patent No. 8,402,683; and claims 4, 5, 17 and 18 of U.S. Patent No. 8,146,282. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are generic to all that is recited in the patent claims.  In other words, the patent claims fully encompass the subject matter the application claims and therefore anticipate the application claims.  Since the applications claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.  Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated (fully encompassed) by the patent claims, the application claims are not patentably distinct from the patent claims, regardless of any additional subject matter present in the patent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-29 and 41-44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites a system for the intended use for powering one or more accessory devices when the devices are attached to a firearm but does not positively recite the firearm or specifics of the firearm, later the claims appear to recite the interaction of the device with various specific elements of the firearm. It is therefore unclear whether the claims are intended to encompass the intended use of the system or if applicant intends the claims to encompass the system in combination with the specifics of the firearm.  For example, claim 1 recites “a power source connectable to the adapter to secure the power source to the portion of the firearm that is stationary relative to the receiver”; it is not clear whether applicant intends “a portion of the firearm that is stationary relative to the receiver”, “a firearm” or “a receiver” to be included as part of the claim. Claim 20 recites the adapter comprising “a compartment axially aligned with the buffer tube”, does applicant intend that a buffer tube be included as part of the claim? Claim 22 recites “the buttstock”, it does not appear that a buttstock has been previously positively recited unless applicant intends that the buttstock of claim 21 be included as part of the limitations of the claim. The preceding are exemplary only and not exhaustive. Appropriate clarification is required.
Claim 43 recites the limitation "the buffer tube adapter".  There is insufficient antecedent basis for this limitation in the claim in that a buffer tube adapter has not been previously recited in the claims. Furthermore, the claims do not recite “a buffer tube adapter” attached to “a buffer tube”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-29, 41, 43 and 44is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cabahug et al. (US Patent 8,402,683). Cabahug et al. discloses a system [for the intended use of enabling powering one or more accessory devices when the one or more accessory devices are attached to a firearm, the firearm including a receiver], the system comprising: an adapter (3B01, 3D01, 3E03, 3F01, 3H01, 3I03, 3J04, 401, 402, 501, 502, 601) [having structure which would allow it to be fixedly attached to a portion of a firearm that is stationary relative to a receiver without replacing or modifying a buffer tube]; and a power source (3J05) connectable to the adapter [for the intended use of securing the power source to a portion of a firearm that is stationary relative to a receiver], the power source (at least Claim 5) [having structure which would allow it to provide electrical power to one or more accessory devices].

With regards to 20. The power system of claim 19, wherein the adapter further comprises a compartment axially aligned with the buffer tube and [having structure which would allow it to hold the power source therein]. (see at least Fig. 3B)

With regards to 21. The system of claim 19, wherein the adapter includes a guide channel (3C03, 3E04) [having structure that would allow it to slidably engage a buttstock of a firearm].

With regards to 22. The system of claim 21, further comprising a buttstock (3A02).

With regards to 23. The system of claim 21, wherein the adapter includes indexing notches (3C02) [intended for locking the buttstock in multiple intermediate positions to adjust a length of the firearm].

With regards to 24. The system of claim 19, wherein the power source [has structure that would allow it to connect to a power socket mounted to a grip of a firearm]. (col. 1, lines 40-45; 3H01, 3H02, 3I01, 3J01 and Figs. 3M, 3N and 3O)

With regards to 25. The system of claim 19, wherein the power source comprises AA batteries, rechargeable batteries, or a fuel cell. (col. 4, line 55)

With regards to 26. The system of claim 19, wherein the power source is housed inside a housing (3D01), and the housing includes a release lever (3G05) that engages a latch on the adapter (3G01) for locking the power source in a fixed position with respect to the adapter. (col. 4, lines 5-40)

With regards to 27. The system of claim 26, wherein the release lever unlocks the housing from the adaptor for removal of the power source from the firearm. (col. 4, lines 5-40)

With regards to 28. The system of claim 26, wherein the housing includes a socket seal providing a watertight connection between an electrode terminal and a power socket in the firearm. (col. 4, lines 40-50)

With regards to 41. The system of claim 19, wherein the portion of the firearm that is stationary relative to the receiver is the buffer tube, and wherein the adapter [has structure that allows it to be fixedly attached to a buffer tube]. (see at least Fig. 3B-3E)



With regards to 43. The system of claim 41, wherein the power source is held by the buffer tube adapter and separate from the buffer tube adapter when the buffer tube adapter is attached to the buffer tube. (see at least Fig. 3J)

With regards to 44. The system of claim 19, further comprising a buttstock (3F03) [having structure that gives the ability to be adjustably secured to the adapter at multiple different positions], wherein adjustment of a position of the buttstock relative to the receiver adjusts a length of the firearm. (col. 4, lines 25-30)

Claim(s) 19 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Downing et al. (US Patent Application Publication 2015/0300786). Downing et al. discloses a system [for the intended use of enabling powering one or more accessory devices when the one or more accessory devices are attached to a firearm, the firearm including a receiver], the system comprising: an adapter (80) [having structure which would allow it to be fixedly attached to a portion of a firearm that is stationary relative to a receiver without replacing or modifying a buffer tube]; and a power source (84) connectable to the adapter [for the intended use of securing the power source to a portion of a firearm that is stationary relative to a receiver], the power source (par. 0048, 0162, 0163) [having structure which would allow it to provide electrical power to one or more accessory devices].
With regards to 42. The system of claim 41, wherein the adapter surrounds a buffer tube of a firearm when it is attached to the buffer tube. (see at least Fig. 29)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641